Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

3.	The following is a non-Final Office Action. In response to Examiner’s Final Rejection of 09/15/2020, Applicant amended Claims 1, 3, 8, 10, 15 and 17; Claims 2, 9 and 16 were previously canceled; and Claims 4-7, 11-14 and 18-20 are as previously presented, but are deemed amended since they depend from independent Claims 1, 8 and 15. 
Claims 1, 3-8, 10-15 and 17-20 are pending in the current application and have been rejected below.


Information Disclosure Statement

4. 	The information disclosure statement (IDS) submitted on 01/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	Applicant’s amendments and arguments are acknowledged.

6.	Claim Objection added in light of Applicant’s amendments. 

7.	The prior 35 USC §112 rejection withdrawn and new 35 USC §112 rejection added in light of Applicant's amendments. 

8.	The prior 35 USC §103 rejection maintained despite Applicant's amendments and arguments. 



Claim Objections

9.	Claims 1, 3, 8, 10, 15 and 17 objected to because of the following informalities: 
Claims 1, 8 and 15 recites the limitation "wherein the missing cost data values includes missing baselines for possible services" at lines 22, 24 and 25 respectively, instead of “wherein the missing cost data values include missing baselines for possible services". 
Claims 3, 10 and 17 recites the limitation "independent of other services includes in the same deal” at lines 8, 8 and 9 respectively, instead of “independent of other services included in the same deal". 
Appropriate correction is required.



Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claims 3, 10 and 17 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 10 and 17 include the limitation "the common services comprise services having a corresponding cost that is independent of other services include[d] in the same deal as the regular service" at lines 7, 7 and 8 respectively. This limitation has no support in the original disclosure. 
The published Specification recites "A common service is a service having a corresponding cost (i.e., service cost) that is dependent on one or more regular services included in the same deal as the common service." at paragraph 72. However, this does not support "the common services comprise services having a corresponding cost that is independent of other services include[d] in the same deal as the regular service".
Applicant is advised to point out in the original disclosure where the claimed subject matter appears otherwise the new subject matter should be removed from the claims. 

12.	Dependent Claims 4, 11 and 18 also rejected under 35 U.S.C. 112(a). These Claims depend from Claims 3, 10 and 17, inherit the same deficiencies, and do not cure those deficiencies.



Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

14.	Claims 1, 3-8, 10-15  and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US Patent Publication Number 20040167789 A1- hereinafter Roberts) in view of Megahed et al.("Top-Down Pricing of IT Services Deals with Recommendation for Missing Values of Historical and Market Data", 14th International Conference, ICSOC 2016, Banff, AB, Canada, October 10-13, 2016, Proceedings, p. 745-760 - hereinafter Megahed) in view of Akkiraju et al. ("On Pricing Complex IT Service Solutions," Service Research and Innovation Institute Global 2014 Conference, 2014, pp. 55-64, IEEE, United States - hereinafter Akkiraju).

15.	As per Claim 1, Roberts teaches:
A method for using a processing tool ... estimating unit price reduction of services in a new in-flight deal using data of historical deals and market reference deals cost structures [reads on: Abstract, "Disclosed is a computer-implemented method for determining cost reduction in a procurement transaction, .. "; Fig. 2, apparatus 10, STORAGE MECHANISM, BASELINE REFERENCE DATA SET 14, NEGOTIATED PROCUREMENT TRANSACTION DATA SET 18, DISCRETE COMPUTING SYSTEM 34; Fig. 68, NOTE: - compute the market influence on the cost reduction] comprising:
loading, by a peer selection engine, a detailed cost structure for historical information, market deals information, services quantity information and deals metadata for a first year from at least one storage device [reads on: Fig. 2, as above; para 2, "The present invention relates generally to the analysis of procurement transactions, and, in particular, to a computer-implemented automated system and method for determining cost reduction in a procurement transaction between two parties."; para 27, "The baseline reference data set, including multiple reference data fields, may have data directed to an average market price, an average online bid price, an old advertised price, a price figure, a specified volume and a reference volume."; para 31, " After the required information is provided, the method of the present invention determines a cost reduction value for the procurement transaction, based upon one or more baseline reference data fields, negotiated procurement transaction data fields and actual procurement transaction data fields."; para 36, "After the "world" of documents or data is combined or tagged for inclusion in the knowledge management data warehouse, the present method may also include the step of defining a knowledge management data warehouse data subset."; para 37, "In addition, the procurement analysis project can be directed to a specified commodity area, service area, cost reduction initiative, second party, supplier, seller, and/or capital project."; para 42, " The present invention is also directed to an apparatus or system 10 for determining a cost reduction in a procurement transaction. This apparatus 10 includes at least one storage mechanism 12."; para 62, "As specifically seen in FIG. 21, in this example, the potential cost reduction allows the user to capture initial project estimates, based on stakeholder meetings, market knowledge and/or best guesses. This refers to the baseline reference data fields 16 and the baseline reference data set 14. In this example, the user may enter annual identified spending amounts, annual potential cost reduction percentage, annual estimated cost reduction, and this cost reduction may be apportioned between different divisions. Further, the justification for a certain calculation may also be placed next to that calculation. The annual identified spend amount represents the best estimate of the historic spend amount or budget figure. (See FIG. 22)."; para 77, "As seen in FIG. 84, if the user selects the all-year report button, the user may then view the reports for a current year." - a current year is a first year]; ...
... by the peer selection engine, the detailed cost structure for historical information, the market deals information, the services quantity information and the deals metadata for the first year [as above] ... 
... by the peer selection engine [as above], ... 
... estimating unit cost reduction values for the peer deals [reads on: para 79, "FIGS. 91-109 illustrate the various multiple years reports available on the system. These multiple years reports include reports such as realized cost reduction by service unit, realized cost reduction by unit, sub-unit and division, .. These reports include various fields including year, service unit, sub-unit, project number and name, year-to-date cost reduction from procurement initiatives, year-to-date actual net cost reduction, year-to-date price cost reduction, .."; para 90, "This, in turn, allows a user of the present invention to determine cost reduction in connection with various transactions not only in view of required or actual performance, but in view of other reference data sets, such as market identifiers, variable contract terms, other transactions, similar or identical party reference data, etc"];
estimating amongst each contract year beyond a first contract year and except a last contract year, the unit cost reduction for the new in-flight deal ... on calculated annual cost reductions [reads on: Fig. 137, Contracts Time Line & Cost Reduction Variation, Previous Year, Current Year, Next Year; para 29, "The actual procurement transaction data set, including multiple actual procurement transaction data fields, may also be directed to multiple terms or data, which reflect a party's actual performance in connection with the contract or procurement transaction."; para 77, "FIG. 137 demonstrates a contract's time line in cost reduction variation, .."; para 79, as above];
generating outputs for a total cost estimate for the new in-flight deal for all future years in the total contract years beyond the first year [reads on: Fig. 137, as above; para 40, "This functionality allows the user to effectively utilize the results of the novel method as input into a forecasting model or process in future transactions."; paras 77, 79, 90, as above]; ... 
Roberts does not explicitly teach, but Megahed teaches: 
... including machine learning processing [reads on: p. 745, Abstract, "In this paper, we propose a method that deals with this issue of incomplete data via modeling the problem as a machine learning recommender system."] for ...
... filtering [reads on: p.750, lines 14-16 "Thus, the recommendation of missing data will be performed on the already filtered set of similar deals to our deal that we are trying to price."], ... 
... for each first level service and each second level service in a set of services [reads on: p. 748, lines 34-38 "We identify two categories of services that are included in any IT service deal in our context: regular services (referred to as services below) and common services. The regular services have baselines/units and their costs are independent of other services in a deal. Common services do not have baselines/units however their costs are dependent on different regular services included in the deal."]: 
filtering, ... peer deals [reads on: p.750, lines 14-16 as above] ... 
... generating a classification model [reads on: para 746, lines 36-38 "Therefore, the contributions of this paper are three-folds. First, we provide a novel formulation of the problem of missing services data in historical and market deals as a machine learning recommender system."; p. 750, lines 3-7 "There are generally two main classes of recommender systems; content-based recommendations and collaborative recommendations [ 5]. In the former one, the user will be recommended items that are similar to the ones that he/she preferred in the past. In the latter one, the user will be recommended items that were preferred in the past by people with similar tastes to him/her."];
training the classification model on the data of historical deals; determining via machine learning by the classification model, whether a service is included for the new in-flight deal [reads on: p. 750, lines 17-20 "Basically, we did a standard machine learning experiment, where we divided our data set into a training and testing sets. Then, we trained several recommender systems on the training data set and applied them to the testing one."; p. 751, lines 32-36 "Note that our approach requires scope and baseline values for services at level one. Hence the approach estimates scope and baselines values for services at level two. .. To decide which of them are in-scope, our approach rely on a set of predefined business rules."];
selecting a corresponding set of historical peer deals and corresponding market deals for each service based on particular input parameters [reads on: Fig. 2, Formulation of Our Problem As A Recommender System; p. 750, lines 8-10 "Now, we look into our problem. Considering the historical and market deals as users and the services at any level as items/movies, one can see the mapping between the two problems. Figure 2 shows this analogy."];
augmenting missing cost data values in the peer deals by generating recommended cost data values [reads on: p. 747, lines 19-21 "In this work, we extend the method in these latter two references and show the benefit of using a recommender system for augmenting missing data values."; p. 751, lines 5-7 "Our approach contains the following steps: selecting peer deals, calculating scope and baselines for services at level two, recommending missing service cost values in peers at level two, .."], wherein the missing cost data values includes missing baselines for possible services, missing unit cost for regular services and unit percentages for common services [reads on: p. 748, lines 34-38 "We identify two categories of services that are included in any IT service deal in our context: regular services (referred to as services below) and common services. The regular services have baselines/units and their costs are independent of other services in a deal. Common services do not have baselines/units however their costs are dependent on different regular services included in the deal."; p. 749, lines 14-17 "Let us define a) any regular service as Servicei ϵ Services, where i = {1, ... , M}, by the tuple (Baseline, Cost, Price), and b) any common service as CommonServicej ϵ Common Services, where j = {1, ... ,N}, by the tuple (Percentage of Total Cost, Cost, Price)." - regular service i defined by tuple (Baseline, Cost, Price) is unit cost for regular services, common services j represented by tuple (Percentage of Total Cost, Cost, Price) is unit percentages for common services; p.750, lines 14-16, "Thus, the recommendation of missing data will be performed on the already filtered set of similar deals to our deal that we are trying to price." - recommendation of missing data using similar deals is missing baselines for possible services, missing unit cost for regular services; p. 752, lines 4-31 "Recommending Missing Service Cost. We report on how our approach finds the recommended service cost values for selected peers for services of a scenario. .. Estimating Costs/Prices. We describe how our approach estimates the costs for each regular and common service for both the historical data and market benchmark views. .. Cost calculation for common services of a scenario. For each L2CommonServices,l,b of Common Service l ϵ Common Servicess, our approach calculates the percentage of the cost for that level two service to the overall cost of the deal in each of its sorted peer deals. Then it use[s] that percentage as is without any normalization and applies the ith Percentile to the set of percentages of these peer percentages values to get the percentage of that service to the total cost of our scenario S."]; ... 
... using a trained multivariable regression model [reads on: p. 750, 751, as above; p. 755, line 10 "More specifically, we use the Pearson Correlation based Item Similarity algorithm [26]. .. Then, the approach invokes Mahout library's ItemSimilarity function to build the correlation map for the services from peer deals and GenericltemBasedRecommenderBuilder function to recommendations."] ... 
... receiving the outputs by a machine learning predictive analytics model; training, the machine learning predictive analytics model using the deals metadata; and determining, using the trained machine learning predictive analytics model, a probability of success for the new in-flight deal at each price point of a set of price points [reads on: p. 748, lines 29-32 "In this Section, we first present our notation in 3.1 followed by the formulation of our problem as a recommender system followed by the recommender algorithm that we used/applied to our real-world data in 3.2. We then show in 3.3 how we embed the results we can obtain from this modeling approach into our pricing algorithm."; p. 750, lines 17-22 "Basically, we did a standard machine learning experiment, where we divided our data set into a training and testing sets. Then, we trained several recommender systems on the training data set and applied them to the testing one. .. Thus, we decided to embed it in our approach."; p. 754, line 1 "Note that we can straightforwardly embed our outputted prices in a prediction model as the one in [2, 3] in order to assess the probability of winning the deal at different pricing points."];
wherein each first level service has a set of second level services [reads on: p. 746, lines 11-20, "The method makes use of historical data of prior deals as well as market data to determine the price using a minimal input from the user. It works via mining those data at the highest level [3] or the second hierarchical level [4]. The algorithm works in two main steps; peer selection and cost calculation, where after selecting similar peer historical and market deals, it mines these deals to estimate the costs and later the prices. Previous results showed that this approach enables efficient pricing and that using the second hierarchical level (referred to as level two below) can improve estimation accuracy. However, one challenge was that not all level two subservices in the deal being priced are always included in the chosen peer deals to be mined."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to 
Roberts in view of Megahed does not explicitly teach, but Akkiraju teaches:
... by removing peer deals having metadata values that are not a match for a set of metadata values for the new in-flight deal [AKKIRAJU reads on: p. 59, Col. 1, line 5 - Col. 2, line 26 "As noted earlier, an IT outsourcing service solution is a complex entity with hundreds or sometimes even thousands of line items. We consider the below categories in our comparison analysis. • Service Categories: These are the high level product categories. If two IT service solutions are meant to deliver the same service categories, they must have something in common. .. Matching of structured attributes is done in a hierarchical manner. .. Next, deals that offer the same category of services must be selected. .. This hierarchical filtering leads to a set of peers." - deals that offer the same category of services must be selected is ]; ... 
... by removing peer deals that do not include a service in the set of services [AKKIRAJU reads on: p. 57, lines 23- 46 "A deal can contain many services each with different quantities and service level agreements (SLAs) that are to be delivered to the client. No two deals are exactly alike. Either the type or the quantity of services to be delivered to a client or the SLAs to be supported differs from one deal to another. .. For these reasons, the price of a prior deal cannot be used directly as a benchmark for another deal. Therefore, we establish peers at each service level and use the distribution of the unit cost and unit price of those services to come up with the bounds for price at deal level. .. A peerset to a service, su in a deal, di, represented by ρ(di, su), is an ordered sequence of deals that have the same service, su as one of the services in them." - a peerset to a service in a deal is an ordered sequence of deals that have the same service in them is filtering peer deals by removing peer deals that do not include a service in the set of services; p. 59, Col. 1- Col. 2, as above]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed to incorporate the teachings of Akkiraju in the same field of endeavor of contract cost estimation to include by removing peer deals having metadata values that are not a match for a set of metadata values for the new in-flight deal, by removing peer deals that do not include a service in the set of services. The motivation for doing this would have been to improve the process for estimating contract costs of Roberts in view of Megahed by efficiently modeling data. See Akkiraju, Abstract, "We present a case management approach to determining the upper and lower bounds on the price at which complex IT service contracts can be won or lost. Our approach is based on mining ‘similar’ prior deals and market benchmark data modeled as cases, to determine the upper and lower bounds on unit costs and unit prices for each of the service involved in an IT service solution such that the win probability of the deal is maximized.".

16.	Claim 2 canceled.

17.	As per Claim 3, Roberts in view of Megahed in view of Akkiraju teaches:
The method of claim 1 [as above], wherein:
Roberts further teaches:
... for all peer deals for all contract years of the new in-flight deal [reads on: Figs. 114, 125, All Years CR by SubUnit, All Year Reports; Fig. 137, Contracts Time Line & Cost Reduction Variation, Time Line; para 29, "The actual procurement transaction data set, including multiple actual procurement transaction data fields, may also be directed to multiple terms or data, which reflect a party's actual performance in connection with the contract or procurement transaction."; para 77, "FIG. 137 demonstrates a contract's time line in cost reduction variation, .."; para 79, "FIGS. 91-109 illustrate the various multiple years reports available on the system. These multiple years reports include reports such as realized cost reduction by service unit, realized cost reduction by unit, sub-unit and division, .. These reports include various fields including year, service unit, sub-unit, project number and name, year-to-date cost reduction from procurement initiatives, year-to-date actual net cost reduction, year-to-date price cost reduction, .."; para 80, "FIGS. 110-112 illustrate the available electronic-sourcing reports, including electronic sourcing completed, electronic sourcing pipeline by service unit and electronic sourcing pipeline by date."]; 
the deals metadata comprises attributes of the new in-flight deal [reads on: Fig. 2, NEGOTIATED PROCUREMENT TRANSACTION DATA SET 18; para 27, "Further, the at least one, and typically multiple, negotiated procurement transaction data fields can be terms of the negotiated procurement transaction or contract."; para 28, "While many contracts or procurement transactions have set terms that are not variable after final negotiation, many more sophisticated contracts require variability due to outside and/or out-of-control situations. For example, the variable negotiated price may be variable based upon a negotiated formula, a predetermined formula, a condition, an allocation, etc. While the variable negotiated price can change, it remains a set term of a negotiated procurement transaction. There are many reasons why a variable negotiated price may be required. For example, a price may vary based upon a changing market condition, e.g., crude oil price variations, a rebate, a bonus, timing data, shipping data, material cost data, service cost data, inflation, projection data, etc. As an example, many contracts, dealing with foreign commodities, must include the ability to vary a price based upon the changing prices in these commodities."; para 37, "In another aspect of the present invention, the method includes the step of developing a procurement strategy for use in connection with negotiating the procurement transaction."; para 42, "The storage mechanism 12 also includes a negotiated procurement transaction data set 18, which includes at least one and typically multiple negotiated procurement transaction data fields 20."]; ... 
Roberts does not explicitly teach, but Megahed further teaches:
... augmenting of the missing cost data values is based on using a recommendation system [reads on: p. 745, Abstract, "In this paper, we propose a method that deals with this issue of incomplete data via modeling the problem as a machine learning recommender system."; p. 747, lines 19-21 "In this work, we extend the method in these latter two references and show the benefit of using a recommender system for augmenting missing data values."] ... 
... the regular services comprise services having a corresponding cost independent of other services included in a same deal as a regular service; and the common services comprise services having a corresponding cost [reads on: p. 748, lines 34-38 "We identify two categories of services that are included in any IT service deal in our context: regular services (referred to as services below) and common services. The regular services have baselines/units and their costs are independent of other services in a deal. Common services do not have baselines/units however their costs are dependent on different regular services included in the deal."] that is independent of other services includes in the same deal as the regular service [EXAMINER NOTE: as generally understood by a person of ordinary skill in the art, the costs of common services depend upon the other services in the deal. See, for example, Gajananan et al. ("A Top-Down Pricing Algorithm for IT Service Contracts Using Lower Level Service Data", 2016 IEEE International Conference on Services Computing (SCC), 720-7; 679, Sept. 2016) - see p. 722, lines 27-31, "Regular services have baselines (units); examples include UNIX or Linux servers and databases. Common services do not have baselines. Instead their costs are determined based on the costs/amount of all regular services included in the deal."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed in view of Akkiraju to incorporate the further teachings of Megahed in the same field of endeavor of contract cost estimation to include augmenting of the missing cost data values is based on using a recommendation system, the regular services comprise services having a corresponding cost independent of other services included in a same deal as a regular service; and the common services comprise services having a corresponding cost [that is independent of other services includes in the same deal as the regular service]. The motivation for doing this would have been to improve the process for estimating contract costs of Roberts in view of Megahed in view of Akkiraju by efficiently determining relevant pricing. 

18.	As per Claim 4, Roberts in view of Megahed in view of Akkiraju teaches:
The method of claim 3, wherein: the attributes [as above, Claim 3] comprise: ... 
Roberts further teaches:
... geographical location of a client, ... classification for deal country proximity  [reads on: para 54, "The project team information includes project type, priority, scope of contract, internal project number, sourcing process status, procurement category, sourcing process used, resourcing link, project team and access rights, NAFTA service unit, NAFTA service sub-unit, sponsor, team leader/buyer, procurement team members, non-procurement team members, employees with read-all access and primary stakeholders."; para 55, "As seen in FIG. 10, the scope of contract deals with the geographic, as opposed to the temporal, scope of the negotiated contract. The scope of contract can be defined as local, regional or global."], delivery executive, third party advisor [reads on: para 9, ".. Smyth is directed to a system and method for managing contracts. The system of the Smyth application provides a project control means, accessible by the contract manager, for authorizing variations in financial data for the project. In addition, this control means allows the contract manager to authorize payment to a consultant based upon this financial data."], contract length [reads on: para 64, "A user can add a monthly report or delete a monthly report from the system 10, which creates monthly reports for the current month and upcoming months as long as the contract is active."], ... 
Roberts does not explicitly teach, but Megahed further teaches:
... industry of the client [reads on: p. 749, line 3 "We define any deal .. and Meta Information is the set of the meta-data of the deal, namely: Meta Information={Deal Outcome, Contract Year, Geography, Industry}."], level of deal complexity [reads on: p. 745, Abstract, "In order for an Information Technology (IT) service provider to respond to a client's request for proposals of a complex IT services deal, they need to prepare a solution and enter a competitive bidding process."], ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed in view of Akkiraju to incorporate the further teachings of Megahed in the same field of endeavor of contract cost estimation to include industry of the client, level of deal complexity. The motivation for doing this 
Roberts in view of Megahed does not explicitly teach, but Akkiraju further teaches:
... client-market segmentation [reads on: p.63, lines 47-52 "First, we are including several qualitative (unstructured) attributes in our comparability analysis to find similar deals. For example, finding patterns among clients that have similar traits whether they are in the same or different industries, could be very useful in determining comparability."], ... 
... number of competitors, and competitor classification [reads on: p. 56, lines 20-24 "These prior deals are a useful source of knowledge for an IT service provider in understanding various aspects about prior deals such as: which deals did their company win at what price in which industry against which competitors?"; p. 59, lines 42-44 "These include client, competition, market trends, win/loss interview data, guidelines etc."; p. 61, lines 25-30 "The goal of finding like-peers is twofold: 1) to assess the competitiveness of inflight deals by comparing the unit costs and unit prices of deals with their peers, and 2) to discover the price distribution of peer deals (won or lost) that may serve as the basis for pricing an inflight deal."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed in view of Akkiraju to incorporate the further teachings of Akkiraju in the same field of endeavor of contract cost estimation to include client-market segmentation, number of competitors, and competitor classification. The motivation for doing this would have been to improve the process for estimating contract costs of Roberts in view of Megahed in view of Akkiraju by efficiently modeling data. 

19.	As per Claim 5, Roberts in view of Megahed in view of Akkiraju teaches:
The method of claim 1 [as above], wherein 
Roberts further teaches:
estimating of annual cost reductions for the peer deals is determined at all years of a contract of the new in-flight deal [reads on: Fig. 137, Contracts Time Line & Cost Reduction Variation, Time Line; para 77, "FIG. 137 demonstrates a contract's time line in cost reduction variation, .."; para 29, "The actual procurement transaction data set, including multiple actual procurement transaction data fields, may also be directed to multiple terms or data, which reflect a party's actual performance in connection with the contract or procurement transaction."; para 79, as above, Claim 1]
Roberts does not explicitly teach, but Megahed further teaches:
for peer deals that have an equal or greater number of contract years to the new in-flight deal [reads on: p. 751, lines 11-13 "Our approach compares the Meta Informations (Deal Outcome, Contract Year, Geography, and Industry) of the scenario to that of all historical and market benchmark deals to select the matching ones."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed in view of Akkiraju to incorporate the further teachings of Megahed in the same field of endeavor of contract cost estimation to include for peer deals that have an equal or greater number of contract years to the new in-flight deal. The motivation for doing this would have been to improve the process for estimating contract costs of Roberts in view of Megahed in view of Akkiraju by efficiently determining relevant pricing. 

20.	As per Claim 6, Roberts in view of Megahed in view of Akkiraju teaches:
The method of claim 1, wherein estimating annual cost reductions for the peer deals [as above, Claim 1] are 
Roberts further teaches:
performed only for years of a particular peer contract [reads on: Fig. 82, Projects, ALL By Contract Start Year; Fig. 83, Projects, ALL By Contract End Year; Fig. 137, paras 29, 77, 79, 90, as above, Claim 1]
Roberts does not explicitly teach, but Megahed further teaches:
for peer deals that have a less number of contract years than the new in-flight deal [reads on: p. 751, line 11 "Our approach compares the Meta Informations (Deal Outcome, Contract Year, Geography, and Industry) of the scenario to that of all historical and market benchmark deals to select the matching ones."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed in view of Akkiraju to incorporate the further teachings of Megahed in the same field of endeavor of contract cost estimation to include for peer deals that have a less number of contract years than the new in-flight deal. The motivation for doing this would have been to improve the process for estimating contract costs of Roberts in view of Megahed in view of Akkiraju by efficiently determining relevant pricing. 

21.	As per Claim 7, Roberts in view of Megahed in view of Akkiraju teaches:
The method of claim 1, wherein: the processing tool [as above, Claim 1]
Roberts further teaches:
outputs a full cost data structure via an output interface; and the full cost data structure comprises one or more actual unit cost values [reads on: Fig. 2, ACTUAL PROCUREMENT TRANSACTION DATA SET 22, DISPLAY MECHANISM 28; para 42, "Finally, the storage mechanism 12 contains an actual procurement transaction data set 22, which, similarly, includes one and typically multiple actual procurement transaction data fields 24."; para 43, "Finally, the apparatus 10 includes a display mechanism 28 in communication with the control mechanism 26."] and 

one or more recommended cost data values for augmenting one or more missing cost data values [reads on: p. 747, lines 19-21 "In this work, we extend the method in these latter two references and show the benefit of using a recommender system for augmenting missing data values."; p. 751, lines 5-7 "Our approach contains the following steps: selecting peer deals, calculating scope and baselines for services at level two, recommending missing service cost values in peers at level two, .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed in view of Akkiraju to incorporate the further teachings of Megahed in the same field of endeavor of contract cost estimation to include one or more recommended cost data values for augmenting one or more missing cost data values. The motivation for doing this would have been to improve the process for estimating contract costs of Roberts in view of Megahed in view of Akkiraju by efficiently determining relevant pricing. 

22.	As per Claim 8, Roberts teaches:
A system comprising a computer processor, a computer-readable hardware storage device, and program code embodied with the computer-readable hardware storage device for execution by the computer processor [reads on: Fig. 2, apparatus 10, discrete computing system 34 ; para 45, "The apparatus 10 may also include a knowledge management data warehouse 30. This knowledge management data warehouse 30 is a database (or collection of files and documents) containing multiple discrete data fields 32 and, in a preferred embodiment, is in the form of a computer-readable database accessible by the control mechanism 26."]
The remainder of the claim rejected under the same rationale as Claim 1 above.



24.	As per Claim 10, Roberts in view of Megahed in view of Akkiraju teaches:
The system of claim 8 [as above], wherein:
The remainder of the claim rejected under the same rationale as Claim 3 above.

25.	As per Claim 11, Roberts in view of Megahed in view of Akkiraju teaches:
The system of claim 10 [as above], wherein: 
The remainder of the claim rejected under the same rationale as Claim 4 above.

26.	As per Claim 12, Roberts in view of Megahed in view of Akkiraju teaches:
The system of claim 8 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 5 above.

27.	As per Claim 13, Roberts in view of Megahed in view of Akkiraju teaches:
The system of claim 8 [as above], wherein
The remainder of the claim rejected under the same rationale as Claim 6 above.

28.	As per Claim 14, Roberts in view of Megahed in view of Akkiraju teaches:
The system of claim 8 [as above], wherein:


29.	As per Claim 15, Roberts teaches:
A computer program product for ... estimating unit price reduction of services in a new inflight deal using data of historical deals and market reference deals cost structures, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor [reads on: Abstract, "Disclosed is a computer-implemented method for determining cost reduction in a procurement transaction, .. "; Fig. 2, apparatus 10, BASELINE REFERENCE DATA SET 14, NEGOTIATED PROCUREMENT TRANSACTION DATA SET 18, discrete computing system 34 ; Fig. 68, NOTE: - compute the market influence on the cost reduction; para 45, "The apparatus 10 may also include a knowledge management data warehouse 30. This knowledge management data warehouse 30 is a database (or collection of files and documents) containing multiple discrete data fields 32 and, in a preferred embodiment, is in the form of a computer-readable database accessible by the control mechanism 26."] to cause the processor to: 
The remainder of the claim rejected under the same rationale as Claim 1 above.

30.	Claim 16 canceled.

31.	As per Claim 17, Roberts in view of Megahed in view of Akkiraju teaches:
The computer program product of claim 15, wherein: 
The remainder of the claim rejected under the same rationale as Claim 3 above.


The computer program product of claim 17 [as above], wherein: 
Roberts further teaches:
generating an estimate of annual cost reductions for the peer deals is based on a determination at all years of a contract of the new in-flight deal [reads on: Fig. 137, paras 29, 77, 79, as above, Claim 5] 
Roberts does not explicitly teach, but Megahed further teaches:
for peer deals that have an equal or greater number of contract years to the new in-flight deal [reads on: p. 751, line 11, as above, Claim 5]; and  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roberts in view of Megahed in view of Akkiraju to incorporate the further teachings of Megahed in the same field of endeavor of contract cost estimation to include for peer deals that have an equal or greater number of contract years to the new in-flight deal. The motivation for doing this would have been to improve the process for estimating contract costs of Roberts in view of Megahed in view of Akkiraju by efficiently determining relevant pricing. 
The remainder of the claim rejected under the same rationale as Claim 4 above.

33.	As per Claim 19, Roberts in view of Megahed in view of Akkiraju teaches:
The computer program product of claim 15, wherein generating an estimate of annual cost reductions for the peer deals [as above, Claim 15] is 
The remainder of the claim rejected under the same rationale as Claim 6 above.

34.	As per Claim 20, Roberts in view of Megahed in view of Akkiraju teaches:
The computer program product of claim 15 [as above], wherein: 
The remainder of the claim rejected under the same rationale as Claim 7 above.



Response to Arguments

35.	Applicant's arguments filed 11/13/2020 have been fully considered, but found not persuasive and/or moot with regard to the 35 U.S.C. 103 rejection in view of the new rejections necessitated by the amendments.

36.	Applicant argues (at pp. 15-19) that the amended language of Claims 1, 8 and 15 is not taught by the combination of Roberts, Megahed and Akkiraju.
Examiner respectfully disagrees. Every limitation of Claim 1, incorporating the amended claim language, is taught by the combination of Roberts, Megahed and Akkiraju under Broadest Reasonable Interpretation as explained in detail at paragraph 15 above in this Office Action; and similarly for the amended language of Claims 8 and 15 at paragraphs 22 and 29 above, respectively.

37.	Applicant also argues (at p. 20) that the amended language of Claim 3 (and similarly for Claims 10 and 17) is not taught by the combination of Roberts, Megahed and Akkiraju.
Examiner respectfully disagrees. Every limitation of Claim 3, incorporating the amended claim language, is taught by the combination of Roberts, Megahed and Akkiraju under Broadest Reasonable Interpretation as explained in detail at paragraph 17 above in this Office Action; and similarly for the amended language of Claims 10 and 17 at paragraphs 24 and 31 above, respectively.



Conclusion

38.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

39.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Akkiraju et al., "On the Role of Analytics in Estimating the Cost of Delivering Complex Information Technology (IT) Outsourcing Services Projects", 2012 Annual SRII Global Conference, pp: 705-714, July 2012.
Kansal et al., "Pricing Models in Cloud Computing", CS '14: Proceedings of the 2014 International Conference on Information and Communication Technology for Competitive Strategies, October 2014, Article No. 33, pp. 1–5.
Ettl et al. (US Patent Publication 20120290500 A1) describes a system and method for statistically modeling the probability of winning a bid at a given price, and using profit optimization models that compute the optimal price for a bid balancing the probability of winning a bid at a price with the profitability of the bid at the given price.

40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623